—Judgment unanimously affirmed with costs. Memorandum: Plaintiff suffered a laceration to his ulnar nerve while performing iron work on bleachers and, despite three surgeries, has a permanent loss of feeling in his right hand, which is his dominant hand, and a permanent 50% loss of strength in that hand. After a jury trial on damages, plaintiff was awarded $1,000,000 for future pain and suffering to cover a 40-year period. We reject defendant’s contention that the award deviates materially from what would be reasonable compensation (see, CPLR 5501 [c]; McKeon v Sears, Roebuck & Co., 262 AD2d 7, lv denied 93 NY2d 818; see also, Van Deusen v Norton Co., 204 AD2d 867, 870-871). We further reject defendant’s contention that Supreme Court erred in admitting evidence regarding the wage rates and fringe benefits of union ironworkers. Although plaintiff had not begun his apprenticeship at the time of the accident, he had completed all written and physical tests and had been notified that he would be accepted into the apprenticeship program. Thus, the loss of earnings was established with reasonable certainty (see, Cranston v Oxford Resources Corp., 173 AD2d 757, 758, lv denied 78 NY2d 860; see *950generally, Johnston v Colvin, 145 AD2d 846, 848-849; cf., Naveja v Hillcrest Gen. Hosp., 148 AD2d 429, 430). (Appeal from Judgment of Supreme Court, Erie County, Sedita, Jr., J. — Negligence.) Present — Pigott, Jr., P. J., Pine, Hayes, Balio and Lawton, JJ.